Moyer, C.J.,
dissenting. The majority has, in my view, made two erroneous findings: it has found John McIntosh to be entitled to continuing contract status *477as a teacher and it has found him to be a private figure for purposes of constitutional defamation law.
It should also be observed that the majority has failed to address significant issues presented in these appeals, thereby depriving the courts, on remand, of guidance needed to reach a final resolution of this case. Those issues include (1) whether, assuming McIntosh should be deemed a tenured teacher, he should also be deemed a member of the bargaining unit governed by the collective bargaining agreement existing between the Osnaburg Local Board of Education and the East Canton Education Association; (2) whether McIntosh failed to establish, prima facie, the elements of the torts upon which he bases his claims; (3) whether the appellants established the elements of common-law immunity defenses warranting entry of summary judgments in their favor; and (4) whether appellants’ speech is protected by Section 11, Article I of the Ohio Constitution, independently of the protection provided by the First Amendment to the Constitution of the United States.
I write separately to express my view on the first of the omitted issues and to express my opinion regarding the issues decided by the majority.
I
Continuing Contract Status
I do not disagree with the law stated by the majority in the first paragraph of the syllabus. However, adoption of the syllabus does not mandate the conclusion that John McIntosh should be deemed entitled to tenure as a teacher in the Osnaburg Local School District. McIntosh simply never obtained continuing contract status as a teacher in the Marlington Local School District. Therefore, continuing contract status could not remain with him when be became employed in the Osnaburg school district.
Where parties have jointly stipulated to facts, the sole function of the court is to apply the law to the facts placed before it. Cunningham v. J.A. Myers Co. (1964), 176 Ohio St. 410, 27 O.O.2d 379, 200 N.E.2d 305. In the case at bar, the parties have stipulated that McIntosh taught under limited (not continuing) teaching contracts through the 1971-1972 school year and that he thereafter served primarily as a guidance counselor under additional limited teaching contracts. Thus, it follows from the express stipulations of the parties that, when the Marlington school board authorized issuance of a continuing contract for the 1975-1976 school year to McIntosh, that authorization was for McIntosh’s first continuing teacher’s contract, with duties to begin in the fall of 1975 and continuing through the spring of 1976.
*478In June 1975, however, the Marlington school board offered McIntosh a one-year administrative contract to serve as an assistant principal in the Marlington system for the 1975-1976 school- year. McIntosh chose to accept the school board’s offer of an administrative contract and served as an assistant principal, rather than a teacher, during the 1975-1976 school year. By choosing to serve as an administrator, McIntosh abandoned any rights he may otherwise have had to insist on the execution of a written continuing teacher’s contract for the 1975-1976 school year, or the right to teach that year. One cannot accept employment to simultaneously be both a full-time teacher and a full-time administrator.
The school board’s action in June offering to hire McIntosh as an administrator thus did not occur “after [McIntosh] attainted] continuing service status.” The first paragraph of the syllabus does not apply to the facts of this case because McIntosh never accepted the offer of a continuing teacher’s contract and never obtained that status. The syllabus describes consequences that follow after a teacher has attained continuing service status by both having been offered, and having accepted, a continuing contract.
R.C. 3319.11 indeed creates presumptions that a teacher has accepted employment actually offered, or statutorily required to be offered, by a board of education “unless [the teacher] notifies the board in writing to the contrary on or before the first day of June” preceding the school year to be covered in the contract. R.C. 3319.11(B)(1), (C)(2), (C)(3), (D), and (E). I would hold that any such statutory presumption of acceptance is overcome where, as here, an employee offered both a contract to teach and a contract to serve as an administrator for the same school year chooses to accept the administrator position before having undertaken any teaching activities pursuant to the offered teaching contract. Even though it might otherwise be presumed that acceptance of the school board’s offer to employ McIntosh as a teacher for the 1975-1976 school year occurred on June 1,1975, that presumption is clearly rebutted by the stipulations of the parties as to McIntosh’s subsequent actions in failing to undertake tenured teaching responsibilities pursuant to the offered teaching contract in favor of undertaking untenured administrative duties.
II
Bargaining Unit Membership
In failing to address the parties’ conflicting arguments as to whether McIntosh is subject to the collective bargaining unit governing teachers at East Canton High School, the majority has presumably left undisturbed the decisions of the appellate courts that he is not a part of the East Canton Education Association bargaining unit. Assuming, as does the majority, that McIntosh is entitled to be recognized as a tenured teacher, I cannot accept the premise that he is not *479included within that bargaining unit, which is defined as “all certificated personnel employed by the District [excluding] * * * casual substitutes who work less than (60) days in the same position, and those management, confidential and supervisory employees excluded under 4117 ORC.”
If McIntosh is deemed to be a tenured teacher, he falls within this definition. His right, if any, to legally opt out of membership in the union does not affect his inclusion in the bargaining unit. The conclusions of the appellate court to the contrary are clear error and should be recognized by the majority as such.
Ill
Constitutional Issues
Since New York Times v. Sullivan, the law has recognized “a federal rule that prohibits a public official from recovering damages for a defamatory falsehood relating to his official conduct unless he proves that the statement was made with ‘actual malice’ — that is, with knowledge that it was false or with reckless disregard of whether it was false or not.” New York Times Co. v. Sullivan (1964), 376 U.S. 254, 279-280, 84 S.Ct. 710, 726, 11 L.Ed.2d 686, 706. Since 1974, the New York Times “actual malice” requirement has applied to plaintiffs found to be public figures as well as public officials. Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789.
The majority concludes that John McIntosh was neither a public official nor a public figure as to the controversy surrounding the appellant school board’s efforts to terminate him from his position as principal of East Canton High School, a school of approximately three hundred twenty students in a comparatively small community. The legal consequence of such a conclusion is that McIntosh may recover damages if, on remand, he is able to prove that false and defamatory statements concerning him were made by the defendant school administrators and union representatives and that the making of those false statements resulted from mere negligence rather than actual malice, i.e., knowledge that the statements were false or with reckless disregard as to whether they were false or not. New York Times v. Sullivan, supra.
A review of the record and the law causes me to conclude, as did both trial courts in this consolidated case, that John McIntosh was both a public official and a public figure for purposes of his defamation claims and that his failure to proffer proof that appellants acted with actual malice entitles the appellants to summary judgments in their favor as to those claims.
A
Private Figure/Public Official Status
I do not concur in paragraph two of the syllabus. In adopting the sweeping rule that “[a] public school principal is not a public official for purposes of *480defamation law,” the majority has diminished the likelihood of open, free, and vigorous public debate concerning the operation of public schools and has contradicted this court’s prior recognition that “ ‘debate on public issues should be uninhibited, robust, and wide-open.’ ” Seven Hills v. Aryan Nations (1996), 76 Ohio St.3d 304, 306, 667 N.E.2d 942, 946, quoting New York Times Co. v. Sullivan, 376 U.S. at 270, 84 S.Ct. at 721, 11 L.Ed.2d at 701. I am not unmindful of the reality that school administrators as well as school board members are, at times, subjected to harsh and unfair criticism. However, I believe that vigorous debate is indispensable to achieving the goal of improvement of the public schools and ultimately to the vitality of our democratic system.
Public officials include “at the very least * * * those among the hierarchy of government employees who have, or appear to the public to have, substantial responsibility for or control over the conduct of governmental affairs.” Rosenblatt v. Baer (1966), 383 U.S. 75, 85, 86 S.Ct. 669, 676, 15 L.Ed.2d 597, 605. In determining whether any particular government employee is a public official for purposes of a New York Times analysis, the test is whether that employee holds a “position in government [that] has such apparent importance that the public has an independent interest in the qualifications and performance of the person who holds it, beyond the general public interest in the qualifications and performance of all government employees.” Rosenblatt at 86, 86 S.Ct. at 676, 15 L.Ed.2d at 606. Following a comprehensive review of cases, Professor Smolla has concluded that “there are relatively few examples of government-related defamation plaintiffs who are held not to be public officials subject to the New York Times standard * * * usually [those who] have a peripheral or transient connection to governmental activity, or are extremely low in the organizational hierarchy.” (Emphasis sic.) Smolla, Law of Defamation (1998) 2-89 to 2-90, at Section 2.25[1],
The naming of a public school principal, particularly a high school principal, is an event widely published and discussed in many communities, as is the conduct of such individuals once they undertake the duties of their position. This is particularly true in small communities the size of East Canton, where only one high school serves the entire community. Principals in such communities are perceived to have significant influence over the schools they administer and are frequently deemed by the members of the community to be largely responsible for the educational quality of those schools. In light of the generally held perception that high school principals exercise both responsibility and control over their schools, and because the provision of public education is a governmental function, I believe that many, if not all, public school principals will be found to meet the Rosenblatt test. I further believe that the facts demonstrated by the record before us clearly justify the conclusion that McIntosh should be deemed a *481public official for purposes of resolving the defamation claims made by him, which clearly were related to McIntosh’s continuation in his public position.
In Scott v. The News-Herald (1986), 25 Ohio St.3d 243, 25 OBR 302, 496 N.E.2d 699, this court held, as syllabus law, that a school superintendent is a public official for purposes of defamation law. I cannot, nor does the majority attempt to, distinguish a school superintendent from a high school principal for purposes of determining public official status. Both are school administrators. Both are responsible for implementing the policies adopted by a local school board. Both are expected to serve as public role models for students. Both exercise supervisory authority over those who have more direct contact with the children of the community. Many of these individuals assume active roles in the life of their greater communities. As did the superintendent in Scott, high school principal McIntosh held a position in the community of East Canton in which “[p]ublic scrutiny of [his] official conduct, as well as those aspects of his private life which relate to his suitability for his position, was an inconvenience which he no doubt endured.” Scott, 25 Ohio St.3d at 256-257, 25 OBR at 313, 496 N.E.2d at 711 (Douglas, J., concurring). Both school superintendents and principals hold positions which invite public scrutiny and discussion concerning them, based solely on the basis of the positions they hold. Cf. Rosenblatt, 383 U.S. at 86-87, 86 S.Ct. at 676, 15 L.Ed.2d at 606, fn. 13.
In observing that we have previously rejected the contention that a high school wrestling coach was a public official, the majority fails to acknowledge that the Milkovich classification of a high school wrestling coach as a private figure was subsequently effectively overruled in Scott. (“‘To say that Milkovich [the wrestling coach] nevertheless was not a public figure for purposes of discussion about the controversy is simply nonsense.’ * * * Accordingly, we overrule Milkovich in its restrictive view of pioblic officials and hold a public school superintendent is a public official for purposes of defamation law.” [Emphasis added.]) Scott, 25 Ohio St.3d at 247-248, 25 OBR at 306, 496 N.E.2d at 704, quoting Justice Brennan, dissenting, Lorain Journal Co. v. Milkovich [1985], 474 U.S. 953, 964, 106 S.Ct. 322, 330, 88 L.Ed.2d 305, 313-314.
The majority cites as “the better view” two cases in which courts in other jurisdictions have refused to find public school principals to be public officials for purposes of defamation law. I cannot agree, nor have the courts that ruled to the contrary in the following cases agreed: Johnson v. Robbinsdale Indep. School Dist. No. 281 (D.Minn.1993), 827 F.Supp. 1439; Kapiloff v. Dunn (1975), 27 Md.App. 514, 343 A.2d 251; Palmer v. Bennington School Dist. (1992), 159 Vt. 31, 615 A.2d 498 (elementary school principal); State v. Defley (La.1981), 395 So.2d 759, 761.
*482The facts of a specific case might warrant a finding that a particular public school principal is not required to meet the New York Times actual-malice standard in a defamation action even though he or she is deemed to be a public official. This might occur where, for example, the claimed defamatory statement concerning the principal related to purely personal conduct unrelated to either the principal’s performance in, or fitness for, his or her position. See New York Times v. Sullivan, 376 U.S. at 283, 84 S.Ct. at 727-728, 11 L.Ed.2d at 708, fn. 23; Smolla, supra, at 2-100, Section 2.27[2]. Such a result would properly be grounded, however, not on a conclusion that the principal was not a public official, but rather on a failure of the defendant to demonstrate the second prong of the New York Times test, i.e., that the alleged defamatory statement “related to” the official conduct of the public official.
I would not hold to a general rule that all public school principals necessarily should be deemed public officials, although I believe that in most cases they will qualify as such. I believe instead that, ultimately, the determination of public official status should be determined on the basis of the particular facts surrounding the alleged defamation. For the same reason, this court should not adopt a broad general rule of syllabus law precluding a finding of public official status as to all public school principals irrespective of the circumstances from which the alleged defamation arises.
B
Private Figure/Public Figure Status
Assuming, arguendo, that John McIntosh is not a public official by virtue of holding the position of principal of East Canton High School, his conduct and the circumstances of the dispute in which he was engaged clearly justify the alternate conclusion that he had become a limited public figure at the time the alleged defamations occurred.
Public figures “enjoy significantly greater access to the channels of effective communication” and hence have a more realistic opportunity to counteract false statements than private individuals normally enjoy. Gertz, 418 U.S. at 344, 94 S.Ct. at 3009, 41 L.Ed.2d at 808. Any person, regardless of his or her status as a government employee, may become a limited public figure (as opposed to persons who are public figures for all purposes by virtue of their having obtained great power or influence) as to public issues or controversies into which he or she injects himself. Limited public figures are persons who have invited attention and comment by “thrust[ing] themselves to the forefront of particular public controversies in order to influence the resolution of the issues involved.” Gertz, 418 U.S. at 345, 94 S.Ct. at 3009, 41 L.Ed.2d at 808.
*483McIntosh brought legal claims of defamation against two groups of defendants. In State ex rel. McIntosh v. Osnaburg Local School Dist. Bd. of Edn., McIntosh claimed that the superintendent of the local school district, the school board, and the individual members of the school board had defamed him in a written notice delivered to him on March 10, 1995 by the superintendent. The notice stated that his termination was being contemplated based on McIntosh’s alleged acts of, inter alia, immorality, child endangerment, promoting student unrest, and causing a student boycott of classes. In ECEA v. McIntosh, McIntosh asserted that representatives of the school district’s teachers’ union had defamed him in statements issued to the public on March 13, following a school board discussion of his proposed termination. This discussion occurred in a closed executive session, despite McIntosh’s urgings that the meeting be held in public.
McIntosh had earlier, in February, been told by the school board, meeting in executive session, that the board was unanimous in its determination that he should be terminated as principal. He was at that time asked to submit his resignation, which he refused to do. Appellants convincingly argue that McIntosh knew that his position could be salvaged only if the greater community demanded it.
The majority accepts McIntosh’s characterization of himself as a private figure as to the controversy that erupted thereafter when his proposed firing became publicly known. It reaches this conclusion despite the fact that McIntosh repeatedly met with members of the press, provided them with comments concerning the public debate surrounding his termination, and allowed a reporter and photographer access to his home, where his photograph was taken, and the photograph published in a March 11 article. McIntosh not only was actively involved in the controversy — described in a newspaper editorial as one that had “consumed the community” — but also his personal future was at its very center.
The majority accepts the premise that McIntosh remained a private figure, even though he shared the contents of the allegedly defamatory termination notice with a news reporter after receiving it. The majority affords McIntosh the protection provided by private figure status despite the fact that McIntosh spoke with members of the press one day after the meeting at which the allegedly defamatory statement was read by the union’s representative, and McIntosh was quoted as saying, “I think I have a responsibility to speak out, share my views and get things rectified.”
McIntosh clearly attempted to influence the resolution of the public controversy that revolved around him. He acknowledged that shortly after he was told of the board’s decision not to renew his contract, it became “public knowledge” that his job as principal was in jeopardy. He not only had access to media channels of communication but effectively utilized them by affirmatively cooperating with the *484press. Rather than seeking to protect his privacy regarding his firing, he instructed his attorney to request that the school board’s discussions concerning his termination occur in open, rather than executive, session. His attorney accordingly requested the school board, in writing, that “all matters relating to the employment status of Mr. John Richard McIntosh with the Osnaburg Local School District be held in a public hearing.”
Having himself participated in the public arena in an attempt to save his job, he must “accept the heat of the fire as part of the price of entering the kitchen.” Smolla, supra, at 2-22, Section 2.06. Whether he was linked to the actions of students and parents who supported him by participating in civil demonstrations, including student boycotts and ribbon campaigns, is simply not determinative.
The facts surrounding the events at issue in this case cannot logically support the conclusion that McIntosh was a private figure for purposes of a Gertz First Amendment analysis. He is a limited public figure as a matter of law. Because McIntosh did not demonstrate that the appellants acted with actual malice in making the alleged defamatory statements, appellants are entitled to reinstatement of the summary judgments awarded them by the trial courts.
I therefore dissent to the second paragraph of the syllabus, and to the judgment.
Lundberg Stratton, J., concurs in the foregoing opinion.